DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 15 through 20 continue to remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 27, 2019.

Response to Arguments
Applicant’s arguments filed as part of the submission on November 23, 2020 with respect to Claims 1 through 4 and 8 have been fully considered, but are moot because the new grounds of rejection below does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Claims 1 through 4 and 8 through 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0125710 to Hombu (hereinafter “Hombu”).
Claim 1:  Hombu discloses a wire processing system (in Fig. 3) cable of manufacturing a wire harness comprising:
one embodiment in Figure 5 that shows:
a wire (63, in Fig. 5A) arranged along a linear axis (e.g. see arrow in Fig. 5A);
a pair of solder sleeve pinchers (e.g. 25, 26, in Fig. 5A) associated with the wire, wherein each solder sleeve pincher comprises a pinching portion (e.g. inside surfaces of 25, 26, in Fig. 5) configured to hold the wire, and the pair of solder sleeve pinchers are configured to move between at least a first pincher position (e.g. Fig. 5A), a second pincher position (e.g. Fig. 5B), and a third pincher position (e.g. Fig. 5C) aligned linearly on the linear axis to hold or move the wire along the linear axis; and
a pincher sensor (47) coupled to at least one of the solder sleeve pinchers and configured to output sensor data associated with a position of the solder sleeve pincher (e.g. ¶¶ [0046] to [0050]).
Claim 2:  The one embodiment of Hombu further discloses a controller (e.g. 79, 80, 74, in Fig. 1) communicatively connected to the pincher sensor and configured to receive output sensor data from the pincher sensor and determine, from the sensor data, that the pair of solder sleeve pinchers are holding the solder sleeve (e.g. ¶ [0042]).
Claim 3:  The one embodiment of Hombu further discloses that the controller is further communicatively connected to the pair of solder sleeve pinchers and is further configured to:
provide instructions to move the pair of solder sleeve pinchers between the first and second pincher positions; and
provide instructions (e.g. flowchart of Fig. 6) to the pair of solder sleeve pinchers, after detecting that the pair of solder sleeve pinchers are holding the solder sleeve, to move to the third pincher position while holding the solder sleeve (e.g. ¶¶ [0042] to [0047]).
Claim 4:  The one embodiment of Hombu further discloses that the pair of solder sleeve pinchers are configured to rotate to hold the wire (e.g. Figs. 5A to 5B) and translate to move the wire (e.g. Figs. 5B to 5C).
Claims 8 through 10:  The one embodiment of Hombu further discloses that the pair of solder sleeve pinchers comprise a sliding platform (e.g. 2a, in Fig. 5A) configured to translate between the first, second, and third pincher positions.  The sliding platform includes a sliding base (e.g. 22), wherein the pair of solder sleeve pinchers are configured to move relative to the sliding base, and wherein the sliding platform is configured to contact the sliding base when in the third pincher position (in Fig. 5), and the sliding base (22) is configured to adjust the position of the third pincher position [from Fig. 5C back to Fig. 5A for another wire 63].
The one embodiment of Hombu does not teach a wire guide.
However, Hombu discloses another embodiment (in Fig. 8) that includes a wire guide (e.g. 90, 91) that is arranged along a linear axis (e.g. horizontal axis of wire 63 in Fig. 8A), wherein the wire guide is configured to receive and position the wire and guide a movement of the wire along the wire guide in a [horizontal] direction exclusively along the linear axis (e.g. in between rollers 91, Fig. 8).  The wire guide would be coupled to the slide base, sliding platform, or any of the other elements of the wire processing system in the context of Hombu’s Figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one embodiment of Hombu (in Fig. 5) by adding a wire guide from the another embodiment (in Fig. 8), to provide a means to position and advance the wire along the linear axis relative to the solder sleeve pinchers.

Allowable Subject Matter
Claims 5 through 7 and 11 through 14 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571) 272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896